Citation Nr: 1638888	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  10-27 680A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left foot disorder.

2.  Entitlement to service connection for a left hip disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Barstow, Counsel
INTRODUCTION

The Veteran served on active duty from May 2000 to June 2008.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In support of his claims, the Veteran testified at a hearing at the RO in December 2013 before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  A transcript of the hearing has been associated with the claims file, so is of record.

A subsequent Board decision in January 2015 denied these claims.  In response to that decision, the Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court/CAVC).  In a May 2016 Order, the Court granted a Joint Motion for Vacatur and Remand (JMVR), vacating the Board's decision denying these claims and remanding them to the Board for further proceedings consistent with the Order.  The file since has been returned to the Board in furtherance of this, and the Board, in turn, is remanding these claims to the Agency of Original Jurisdiction (AOJ) to comply with this Court Order.

This appeal has been processed entirely electronically using Virtual VA and the Veterans Benefits Management System (VBMS), to leverage information technology in order to more quickly and accurately decide these claims.  Instead of paper, this is a highly secured electronic repository used to store and review every document involved in the claims process.



REMAND

As discussed in the May 2016 JMVR, the Board erred in its duty to assist by not obtaining VA treatment records that were identified as possibly relevant to these claims.  It is well established that VA-generated documents are generally considered to be within the possession of the Secretary and consequently constructively, if not actually, before the Board at the time it renders a decision.  See Bell v. Derwinski, 2 Vet.App. 611, 613 (1992).

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Obtain all additional evaluation or treatment records needing to be obtained.  This includes, but is not limited to, records of treatment received from the Bay Pines VA Medical Center.  If any such records identified by the Veteran are unavailable, he must be informed and notations of the unavailability of the records and the attempts made to obtain them documented in the claims file.  38 C.F.R. § 3.159(c)(2) and (e)(1).  All such available reports should be associated with the claims file so they may be considered.

2.  If additional records obtained include relevant information not previously considered by the September 2014 VA compensation examiner, then, if available, have that examiner submit a supplemental (addendum) opinion concerning the nature, extent, and etiology of the Veteran's left foot and left hip disorders.  Have this VA examiner again review the claims file, including a complete copy of this remand, the JMVR, and any additional evidence and argument.

The examiner is asked to answer the following: 

(a) Please specify all current left hip and left foot disorders, meaning indicate their diagnoses.  All diagnoses since the filing of these claims should be considered.

(b) Whether it is as likely as not (50 percent or greater probability) that the Veteran's current left foot disorder incepted during his active military service from May 2000 to June 2008; or, if involving arthritis, manifested to the required minimum compensable degree of at least 10-percent disabling within one year of the conclusion of his service, so by June 2009; or alternatively is otherwise related or attributable to his service.

(c) Whether it is as likely as not (50 percent or greater probability) that the Veteran's current left hip disorder incepted during his active military service from May 2000 to June 2008; or, if involving arthritis manifested to the required minimum compensable degree of at least 10-percent disabling within one year of the conclusion of his service so by June 2009;or alternatively is otherwise related or attributable to his service.

It is imperative the examiner provide explanatory rationale for the opinions, regardless of whether they are favorable or unfavorable to the claims, if necessary citing to specific evidence in the file supporting conclusions.

If an opinion cannot be expressed without resorting to mere speculation, discuss why such is the case, as an example by indicating whether the inability to provide a definitive opinion is due to the need for further information or other procurable data or because the limits of medical knowledge have been exhausted regarding the etiology of the disorders at issue or because of some other reason, whatever that may be, such as there are several possible etiologies with none more prevalent than another.  So merely saying he/she cannot respond will not suffice.

3.  Ensure this additional medical comment (supplemental or addendum opinion), if obtained, is responsive to this remand's directives.  If not, return the report for all necessary additional information.  38 C.F.R. § 4.2.

4.  Then readjudicate these claims in light of this and all other additional evidence.  If these claims continue to be denied or are not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

